        Case 5:16-cv-06370-EJD Document 440 Filed 11/05/19 Page 1 of 4




                     UNITED STATES DISTRICT COURT
                   NORTHERN DISTRICT OF CALIFORNIA
                           SAN JOSE DIVISION
                               Honorable Edward J. Davila
                                 Courtroom 1 - 5th Floor

                      TITLE: Optronic v Ningbo Sunny
                      CASE NUMBER: 5:16cv06370EJD
                             Minute Order and Trial Log
Date: 11/5/2019
Time in Court: 8:09-8:28am,9:00-10:42,11:01-12:06pm,1:15-3:10,3:25-5:15 pm
Total: 6 Hrs. 51 Mins.
Courtroom Deputy Clerk: Adriana M. Kratzmann
Court Reporter: Irene Rodriguez/Lee-Anne Shortridge
______________________________________________________________________________
APPEARANCES:
Plaintiff Attorney(s) present: Noah Hagey, Matthew Borden, Ronald Fisher, Jeffrey Theodore
Defendant Attorney(s) present: Michael Scarborough, Thomas Dillickrath, Leo Caseria, Dylan
Ballard, Joy Siu
______________________________________________________________________________
PROCEEDINGS: Jury Trial (Day 7)

Further Jury Trial held. Testimony heard and evidence entered
Witness #2 Joseph Lupica, Witness #3 Deborah Woodward

Please see trial log attached.
Further Jury Trial set for Wednesday, November 6, 2019 at 8:30 am

The following exhibits are marked for identification:
Plaintiffs: 1078,1929,1301,1076,1480,1172,1205,1393,1307,1396,1397,1438,1082,1422,1423,
1317,1085,1013,1088,1311,1805,1315,1313,1083,1096
Defendants: None

The following exhibits are admitted into evidence:
Plaintiffs: 1078(1st pg. & 2nd pg. top portion
only),1301,1076(w/Redaction),1480,1172,1205,1393,1307,1396,1397,1438,1082,1422,1423,
1317,1085,1013,1088,1311,1805,1315,1313,1083,1096*
Defendants: None
*DISPLAYED TO JURY – Record reflects not moved into evidence*
///

                                                                                Adriana M. Kratzmann
                                                                                    Courtroom Deputy
                                                                                     Original: E-Filed
      Case 5:16-cv-06370-EJD Document 440 Filed 11/05/19 Page 2 of 4



                    UNITED STATES DISTRICT COURT
                   NORTHERN DISTRICT OF CALIFORNIA

                        Case Name: Optronic v Ningbo Sunny
                              Case No: 16cv06370EJD

                                    TRIAL LOG

TRIAL DATE: 11/5/2019           REPORTER(S):                        CLERK:
                                Irene Rodriguez/Lee-Anne            Adriana M. Kratzmann
                                Shortridge
PLF   DEFT     TIME       DESCRIPTION


              8:09 am     Court in session outside presence of Jury re trial schedule

              8:28 am     Court takes recess

              9:00 am     Jury seated. Court in session with Counsel

CX            9:00 am     AS-ON cross examination of W#2 Joseph Lupica resumes by Plaintiff’s
                          Counsel Noah Hagey
              9:09 am     Sidebar (Objection re Exhibit 1078)

              9:20 am     Examination resumes

EX                        ADMITTED – EX 1078 (First pg. and top of Second pg. ONLY)

EX                        IDENTIFICATION – EX 1929

EX                        ADMITTED – EX 1301

EX                        ADMITTED – EX 1076

              10:42 am    Court takes morning recess 15 mins.

              11:01 am    Jury seated. Court in session with Counsel

CX                        AS-ON cross examination of W#2 resumes

EX                        ADMITTED – EX 1480

EX                        ADMITTED – EX 1172

                                          2
     Case 5:16-cv-06370-EJD Document 440 Filed 11/05/19 Page 3 of 4




TRIAL DATE: 11/5/2019        REPORTER(S):                      CLERK:
                             Irene Rodriguez/Lee-Anne          Adriana M. Kratzmann
                             Shortridge
EX                      ADMITTED – EX 1205

EX                      ADMITTED – EX 1393

EX                      ADMITTED – EX 1307

EX                      ADMITTED – EX 1396

EX                      ADMITTED – EX 1397

EX                      ADMITTED – EX 1438

             12:06pm    Court takes lunch break

             1:15 pm    Jury seated. Court in session with Counsel

             1:20 pm    AS-ON cross examination of W#2 resumes

EX                      ADMITTED – EX 1082

EX                      ADMITTED – EX 1422

EX                      ADMITTED – EX 1423

EX                      ADMITTED – EX 1317

EX                      ADMITTED – EX 1085

EX                      ADMITTED – EX 1013

EX                      ADMITTED – EX 1088

EX                      ADMITTED – EX 1311

EX                      ADMITTED – EX 1805

EX                      ADMITTED – EX 1315

EX                      ADMITTED – EX 1313

EX                      ADMITTED – EX 1083


                                        3
      Case 5:16-cv-06370-EJD Document 440 Filed 11/05/19 Page 4 of 4




TRIAL DATE: 11/5/2019         REPORTER(S):                       CLERK:
                              Irene Rodriguez/Lee-Anne           Adriana M. Kratzmann
                              Shortridge
EX                      IDENTIFICATION – EX 1096 (DISPLAYED TO JURY) **Counsel
                        should for record move for admission**
              3:08 pm   Jury excused for break

              3:08 pm   Court in session outside presence of Jury taking up personal identifiers
                        on Exhibit 1076 to remove address column EXHIBIT 1076 SHALL BE
                        REDACTED PER DISCUSSION
              3:10 pm   Court takes 15 mins recess

              3:25 pm   Jury seated. Court in session with Counsel

      DX      3:25 pm   AS-ON Direct examination of W#2 Joseph Lupica begins by
                        Defendant’s Counsel Michael Scarborough
              4:03 pm   Sidebar

              4:06 pm   Direct examination of W#2 resumes

              4:21 pm   Direct examination concludes

RCX           4:21 pm   AS-ON Re-cross examination of W#2 begins by Plaintiff’s Counsel
                        Noah Hagey
              4:35 pm   AS-ON Re-cross examination of W#2 concludes and witness excused

              4:37 pm   Plaintiff’s calls next witness, W#3 Deborah Woodward and witness is
                        sworn
DX            4:37 pm   Direct examination of W#3 Deborah Woodward begins by Plaintiff’s
                        Counsel Matthew Borden
              4:56 pm   Jury excused for the day to return tomorrow at 8:30 am

              4:57 pm   Court off the record

              4:58 pm   Court back on the record – Court in session outside presence of Jury

              5:15 pm   Court adjourns. Further Jury Trial tomorrow Wednesday 11/6/2019 at
                        8:30 am



                                        4
